Exhibit 10.3

 

UNITED DEVELOPMENT FUNDING IV

EQUITY PLAN

 

1.Purpose; Types of Awards.

 

The purposes of the United Development Funding IV Equity Plan (the “Plan”) are
to afford an incentive to the trustees and officers, advisors and consultants of
United Development Funding IV (the “Trust”) who are in any case natural persons
and providing services to the Trust, including without limitation individuals
who are employees of the Advisor or one of its Affiliates who are providing
services to the Trust, to continue as trustees, officers, advisors and
consultants, to increase their efforts on behalf of the Trust and to promote the
success of the Trust’s business. The Plan provides for the grant of stock
options, stock appreciation rights, restricted stock, restricted stock units and
other equity-based awards.

 

2.Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)“Advisor” means UMTH General Services, L.P., a Delaware limited partnership.

 

(b)“Advisory Agreement” means the Advisory Agreement, dated as of May 29, 2014,
by and between the Trust and the Advisor, as such may be amended from time to
time.

 

(c)“Affiliate” means (i) any Person directly or indirectly controlling,
controlled by, or under common control with such other Person, (ii) any
executive officer or general partner of such other Person and (iii) any legal
entity for which such Person acts as an executive officer or general partner.

 

(d)“Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit or Other Stock-Based Award granted under the Plan.

 

(e)“Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.

 

(f)“Board” means the Board of Trustees of the Trust.

 

(g)“Change of Control” means a change in ownership or effective control of the
Trust, or a change in the ownership of a substantial portion of the assets of
the Trust, in any case, within the meaning of Section 409A of the Code;
provided, however, that a transaction or series of transactions effected with
the Advisor and/or any Affiliate of the Advisor, through the acquisition of
Shares or other Trust securities (regardless of the form of such transaction or
series of transactions), changes to the membership of the Board or otherwise,
shall not constitute a Change of Control for purposes of the Plan or any Award.

 

(h)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

 

 

 

(i)“Committee” means the committee established by the Board to administer the
Plan, the composition of which shall at all times consist of “non-employee
directors” within the meaning of Rule 16b-3 under the Exchange Act. During any
period during which Section 162(m) of the Code applies to the Trust, the
composition of the Committee shall consist solely of “outside directors” within
the meaning of Section 162(m) of the Code.

 

(j)“Effective Date” means the date of the listing and commencement of trading of
the Shares on the NASDAQ Global Select Market.

 

(k)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.

 

(l)“Fair Market Value” means, with respect to Shares or other property, the fair
market value of such Shares or other property determined by such methods or
procedures as shall be established from time to time by the Board. Unless
otherwise determined by the Board in good faith, the per share Fair Market Value
of Shares as of a particular date shall mean (i) the closing sales price per
Share on the national securities exchange on which the Shares are principally
traded, for the last preceding date on which there was a sale of such Shares on
such exchange; (ii) if the Shares are then traded in an over-the-counter market,
the average of the closing bid and asked prices for the Shares in such
over-the-counter market for the last preceding date on which there was a sale of
such Shares in such market; or (iii) if the Shares are not then listed on a
national securities exchange or traded in an over-the-counter market, such value
as the Board, in its sole discretion, shall determine.

 

(m)“Option” means a right, granted to a Participant under Section 6(b)(i), to
purchase Shares.

 

(n)“Other Stock-Based Award” means a right or other interest granted to a
Participant that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, including but not
limited to unrestricted Shares or dividend equivalent rights.

 

(o)“Participant” means an eligible person who has been granted an Award under
the Plan.

 

(p)“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state or
municipal government or any bureau, department or agency thereof or any other
legal entity and any fiduciary acting in such capacity on behalf of the
foregoing.

 

(q)“Plan” means this United Development Funding IV Equity Plan, as amended from
time to time.

 

(r)“Restricted Stock” means an Award of Shares to a Participant under Section
6(b)(iii) that may be subject to certain restrictions and to a risk of
forfeiture.

 

2

 

 

(s)“Restricted Stock Unit” or “RSU” means a right granted to a Participant under
Section 6(b)(iv) to receive Shares, cash or other property at the end of a
specified period, which right may be conditioned on the satisfaction of
specified performance or other criteria.

 

(t)“Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder.

 

(u)“Separation from Service” shall have the meaning attributed to such term
under Section 409A of the Code.

 

(v)“Shares” means common shares of beneficial interest, par value $0.01 per
share, of the Trust.

 

(w)“Stock Appreciation Right” or “SAR” means the right granted to a Participant
under Section 6(b)(ii) to be paid an amount measured by the appreciation in the
Fair Market Value of Shares from the date of grant to the date of exercise of
the right.

 

(x)“Trust” means United Development Funding IV, a Maryland real estate
investment trust, or any successor.

 

3.Administration.

 

The Plan shall be administered by the Board. Except with respect to the
amendment, modification, suspension or early termination of the Plan, the Board
may appoint a Committee to administer all or a portion of the Plan. To the
extent that the Board so delegates its authority, references herein to the Board
shall be deemed references to the Committee. The Board may delegate to one or
more agents such administrative duties as it may deem advisable, and the
Committee or any other person to whom the Board has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Board or such Committee or person may have under the Plan. No
member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.

 

The Board shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to:

 

(i)grant Awards;

 

(ii)determine the persons to whom and the time or times at which Awards shall be
granted;

 

(iii)determine the type and number of Awards to be granted, the number of Shares
to which an Award may relate and the terms, conditions, restrictions and
performance criteria relating to any Award;

 

3

 

 

(iv)determine whether, to what extent, and under what circumstances an Award may
be settled, cancelled, forfeited, exchanged, or surrendered;

 

(v)make adjustments in the terms and conditions of Awards;

 

(vi)construe and interpret the Plan and any Award;

 

(vii)prescribe, amend and rescind rules and regulations relating to the Plan;

 

(viii)determine the terms and provisions of the Award Agreements (which need not
be identical for each Participant); and

 

(ix)make all other determinations deemed necessary or advisable for the
administration of the Plan. All decisions, determinations and interpretations of
the Board shall be final and binding on all persons, including but not limited
to the Trust, any parent or subsidiary of the Trust, any Participant (or any
person claiming any rights under the Plan from or through any Participant) and
any shareholder. Notwithstanding any provision of the Plan or any Award
Agreement to the contrary, except as provided in the second paragraph of Section
5, neither the Board nor the Committee may take any action which would have the
effect of reducing the aggregate exercise, base or purchase price of any Award
without obtaining the approval of the Trust’s shareholders.

 

4.Eligibility.

 

Awards may be granted, in the discretion of the Board, to individuals who are,
as of the date of grant, trustees or officers, advisors or consultants of the
Trust, who in any case are natural persons and providing services to the Trust,
including without limitation individuals who are employees of the Advisor or one
of its Affiliates. In determining the persons to whom Awards shall be granted
and the type of any Award (including the number of shares to be covered by such
Award), the Board shall take into account such factors as the Board shall deem
relevant in connection with accomplishing the purposes of the Plan.

 

5.Shares Subject to the Plan.

 

The maximum number of Shares reserved for the grant of Awards under the Plan
shall be equal to 7.5% of the number of Shares that are issued immediately
following the approval for listing and trading of the Shares on the NASDAQ Stock
Market, less any Shares issued or subject to awards granted under the Trust’s
Advisor Equity Plan or the Trust’s Non-Executive Trustee Stock Plan, subject to
adjustment as provided herein. Share issued under the Plan may, in whole or in
part, be authorized but unissued shares or shares that shall have been or may be
reacquired by the Trust in the open market, in private transactions or
otherwise. If any vested Award granted under the Plan is paid or otherwise
settled without the issuance of Shares, or if Shares are surrendered to or
withheld by the Trust as payment of either the exercise price of an Award and/or
withholding taxes in respect of an Award, the Shares that were subject to such
Award shall not again be available for Awards under the Plan. If any shares
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award terminates or expires without a distribution of shares to the Participant
(other than as provided in the immediately preceding sentence), the Shares with
respect to such Award shall, to the extent of any such forfeiture, cancellation,
exchange, surrender, termination or expiration, again be available for Awards
under the Plan. Upon the exercise of any Award granted in tandem with any other
Award, such related Award shall be cancelled to the extent of the number of
Shares as to which the Award is exercised and, notwithstanding the foregoing,
such number of shares shall no longer be available for Awards under the Plan.

 

4

 

 

In the event that the Board shall determine that any dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan, then the Board shall make equitable
changes or adjustments to any or all of:

 

(i)the number and kind of Shares or other property (including cash) that may
thereafter be issued in connection with Awards;

 

(ii)the number and kind of Shares or other property (including cash) issued or
issuable in respect of outstanding Awards;

 

(iii)the exercise price, base price or purchase price relating to any Award and

 

(iv)the performance goals, if any, applicable to outstanding Awards. In
addition, the Board may determine that any such equitable adjustment may be
accomplished by making a payment to the Award holder, in the form of cash or
other property (including but not limited to Shares).

 

6.Terms of Awards.

 

(a) General. The term of each Award shall be for such period as may be
determined by the Board. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Trust upon the grant, vesting,
maturation or exercise of an Award may be made in such forms as the Board shall
determine at the date of grant or thereafter, including, without limitation,
cash, Shares or other property, and may be made in a single payment or transfer,
in installments or on a deferred basis. The Board may make rules relating to
installment or deferred payments with respect to Awards, including the rate of
interest to be credited with respect to such payments. In addition to the
foregoing, the Board may impose on any Award or the exercise thereof, at the
date of grant or thereafter, such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Board shall determine.

 

(b) Terms of Specified Awards. The Board is authorized to grant the Awards
described in this Section 6(b), under such terms and conditions as deemed by the
Board to be consistent with the purposes of the Plan. Such Awards may be granted
with vesting, value and/or and payment contingent upon attainment of one or more
performance goals. Except as otherwise set forth herein or as may be determined
by the Board, each Award granted under the Plan shall be evidenced by an Award
Agreement containing such terms and conditions applicable to such Award as the
Board shall determine at the date of grant or thereafter.

 

5

 

 

(i)Options. The Board is authorized to grant Options to Participants on the
following terms and conditions:

 

(A)Exercise Price. The exercise price per share of Shares purchasable under an
Option shall be determined by the Board, but in no event shall the per share
exercise price of any Option be less than 100% of the Fair Market Value of one
Share on the date of grant of such Option. The exercise price for Shares subject
to an Option may be paid in cash or by an exchange of Shares previously owned by
the Participant, through a “broker cashless exercise” procedure approved by the
Board (to the extent permitted by law) or a combination of the above, in any
case in an amount having a combined value equal to such exercise price; provided
that the Board may require that any Shares exchanged by the Participant have
been owned by the Participant for at least six months as of the date of
exercise. An Award Agreement may provide that a Participant may pay all or a
portion of the aggregate exercise price by having Shares with a Fair Market
Value on the date of exercise equal to the aggregate exercise price withheld by
the Trust.

 

(B)Term and Exercisability of Options. The date on which the Board adopts a
resolution expressly granting an Option shall be considered the day on which
such Option is granted. Options shall be exercisable over the exercise period
(which shall not exceed ten years from the date of grant), at such times and
upon such conditions as the Board may determine, as reflected in the Award
Agreement; provided, that the Board shall have the authority to accelerate the
exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate. An Option may be
exercised to the extent of any or all full Shares as to which the Option has
become exercisable, by giving written notice of such exercise to the Board or
its designated agent.

 

(C)Termination of Service. Subject to Section 7, an Option may not be exercised
unless (1) the Participant is then providing services to the Trust and (2) the
Participant has continuously maintained such relationship since the date of
grant of the Option; provided, that the Award Agreement may contain provisions
extending the exercisability of Options, in the event of specified terminations
of service, to a date not later than the expiration date of such Option.

 

(D)Other Provisions. Options may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares acquired upon
exercise of such Options, as the Board may prescribe in its discretion or as may
be required by applicable law.

 

6

 

 

(ii)Stock Appreciation Rights. The Board is authorized to grant SARs to
Participants on the following terms and conditions:

 

(A)In General. Unless the Board determines otherwise, an SAR granted in tandem
with an Option may be granted at the time of grant of the related Option or at
any time thereafter. An SAR granted in tandem with an Option shall be
exercisable only to the extent the underlying Option is exercisable. Payment of
an SAR may made in cash, Shares, or property as specified in the Award or
determined by the Board.

 

(B)Right Conferred. An SAR shall confer on the Participant a right to receive an
amount with respect to each share subject thereto, upon exercise thereof, equal
to the excess of (1) the Fair Market Value of one Share on the date of exercise
over (2) the base price of the SAR (which in the case of an SAR granted in
tandem with an Option shall be equal to the exercise price of the underlying
Option, and which in the case of any other SAR shall be such price as the Board
may determine, provided it is no less than 100% of the Fair Market Value of a
Share on the date of grant of such SAR).

 

(C)Term and Exercisability of SARs. The date on which the Board adopts a
resolution expressly granting an SAR shall be considered the day on which such
SAR is granted. SARs shall be exercisable over the exercise period (which shall
not exceed the lesser of ten years from the date of grant or, in the case of a
tandem SAR, the expiration of its related Award), at such times and upon such
conditions as the Board may determine, as reflected in the Award Agreement;
provided, that the Board shall have the authority to accelerate the
exercisability of any outstanding SAR at such time and under such circumstances
as it, in its sole discretion, deems appropriate. An SAR may be exercised to the
extent of any or all full Shares as to which the SAR (or, in the case of a
tandem SAR, its related Award) has become exercisable, by giving written notice
of such exercise to the Board or its designated agent.

 

(D)Termination of Service. Subject to Section 7, an SAR may not be exercised
unless (1) the Participant is then providing services to the Trust and (2) the
Participant has continuously maintained such relationship since the date of
grant of the SAR; provided, that the Award Agreement may contain provisions
extending the exercisability of SARs, in the event of specified terminations of
service, to a date not later than the expiration date of such SARs (or, in the
case of a tandem SAR, its related Award).

 

(E)Other Provisions. SARs may be subject to such other conditions including, but
not limited to, restrictions on transferability of the shares acquired upon
exercise of such SARs, as the Board may prescribe in its discretion or as may be
required by applicable law.

 

7

 

 

(iii)Restricted Stock. The Board is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

 

(A)Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Board may
impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Board may determine. The Board may place
restrictions on Restricted Stock that shall lapse, in whole or in part, only
upon the attainment of one or more performance goals. Unless otherwise
determined by the Board, a Participant granted Restricted Stock shall have all
of the rights of a shareholder including, without limitation, the right to vote
Restricted Stock and the right to receive dividends thereon.

 

(B)Forfeiture. Subject to Section 8, upon termination of service to the Trust
during the applicable restriction period, Restricted Stock and any accrued but
unpaid dividends that are then subject to restrictions shall be forfeited;
provided, that the Board may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Stock will be waived in whole or in
part in the event of terminations resulting from specified causes, and the Board
may in other cases waive in whole or in part the forfeiture of Restricted Stock.

 

(C)Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Board shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant,
such certificates shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock, and the Trust
shall retain physical possession of the certificate.

 

(D)Dividends/Distributions. Unless otherwise determined by the Board, dividends
paid on Restricted Stock shall be paid at the dividend or distribution payment
date, provided that such payments may be deferred to such date as determined by
the Board, and in any event shall be payable in cash or in shares of Stock
having a Fair Market Value equal to the amount of such dividends and
distributions. Unless otherwise determined by the Board, Shares distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend or distribution, shall be subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Stock with respect to which such
Shares or other property has been distributed.

 

(iv)Restricted Stock Units. The Board is authorized to grant RSUs to
Participants, subject to the following terms and conditions:

 

(A)Award and Restrictions. Delivery of Shares, cash or other property, as
determined by the Board, will occur upon expiration of the period specified for
RSUs by the Board during which forfeiture conditions apply, or such later date
as the Board shall determine. The Board may place restrictions on RSUs that
shall lapse, in whole or in part, only upon the attainment of one or more
performance goals.

 

8

 

 

(B)Forfeiture. Subject to Section 8, upon termination of service to the Trust
prior to the vesting of RSUs, or upon failure to satisfy any other conditions
precedent to the delivery of Shares or cash to which such RSUs relate, all RSUs
and any accrued but unpaid dividend equivalents that are then subject to
deferral or restriction shall be forfeited; provided, that the Board may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to RSUs
will be waived in whole or in part in the event of termination resulting from
specified causes, and the Board may in other cases waive in whole or in part the
forfeiture of RSUs.

 

(C)Dividend/Distribution Equivalents. The Board is authorized to grant to
Participants the right to receive dividend equivalent payments and/or
distribution equivalent payments for the period prior to settlement of the RSU.
Dividend equivalents or distribution equivalents may be paid currently or
credited to an account for the Participant, and may be settled in cash or
Shares, as determined by the Committee. Any such settlements, and any such
crediting of dividend equivalents or distribution equivalents or reinvestment in
Shares, may be subject to such conditions, restrictions and contingencies as the
Committee shall establish, including the reinvestment of such credited amounts
in Share equivalents. Unless otherwise determined by the Board, any such
dividend equivalents or distribution equivalents shall be paid or credited, as
applicable, on the dividend payment date to the Participant as though each RSU
held by such Participant were an outstanding Share.

 

(v)Other Stock-Based Awards. The Board is authorized to grant Awards to
Participants in the form of Other Stock-Based Awards, as deemed by the Board to
be consistent with the purposes of the Plan. Awards granted pursuant to this
paragraph may be granted with vesting, value and/or payment contingent upon the
attainment of one or more performance goals. The Board shall determine the terms
and conditions of such Awards at the date of grant or thereafter. Without
limiting the generality of this paragraph, Other Stock-Based Awards may include
grants of Shares that are not subject to any restrictions or a substantial risk
of forfeiture.

 

7.Termination of Service.

 

Unless otherwise determined by the Board, all unvested Awards then held by a
Participant who ceases to provide services to the Trust, whether through a
Separation from Service or because of reassignment by such Participant’s
employer, shall be immediately cancelled and forfeited without consideration.
The terms of Award Agreements shall set forth the terms under which an Option or
Stock Appreciation Right may remain exercisable following such a termination of
service with the Trust.

 

9

 

 

8.Change in Control.

 

In the event of a Change in Control, any Award that was not previously vested
will become fully vested and/or payable, and any performance conditions imposed
with respect to the Award will be deemed to be fully achieved at the target
level of performance; provided, however, that for any Award subject to Section
409A of the Code, no payment may be made to the holder of such Award unless the
transaction constituting a Change in Control also constitutes, within the
meaning of Section 409A of the Code, a “change in the ownership or effective
control” of the Trust or a “change in the ownership of a substantial portion of
the assets” of the Trust.

 

9.General Provisions.

 

(a)      Nontransferability. Unless otherwise provided in an Award Agreement,
Awards shall not be transferable by a Participant except by will or the laws of
descent and distribution and shall be exercisable during the lifetime of a
Participant only by such Participant or his guardian or legal representative.

 

(b) No Right to Continued Service, etc. Nothing in the Plan or in any Award, any
Award Agreement or other agreement entered into pursuant hereto shall confer
upon any Participant the right to continue as a trustee of, or continue to
provide services to, the Trust or any parent, subsidiary or Affiliate of the
Trust or the Advisor or to be entitled to any remuneration or benefits not set
forth in the Plan or such Award Agreement or other agreement or to interfere
with or limit in any way the right of the Trust to terminate such Participant’s
service.

 

(c) Taxes. The Trust or any parent or subsidiary of the Trust is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Shares, or any other payment to a
Participant, amounts of withholding and other taxes due in connection with any
transaction involving an Award, and to take such other action as the Board may
deem advisable to enable the Trust and Participants to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Shares or
other property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations. The Board may provide in the Award Agreement that
in the event that a Participant is required to pay any amount to be withheld in
connection with the issuance of Shares in settlement or exercise of an Award,
the Participant may satisfy such obligation (in whole or in part) by electing to
have the Trust withhold a portion of the Shares to be received upon settlement
or exercise of such Award that is equal to the minimum amount required to be
withheld.

 

(d)Effective Date; Amendment and Termination.

 

(i)The Plan shall take effect upon the Effective Date.

 

(ii)The Board may at any time and from time to time terminate, amend, modify or
suspend the Plan in whole or in part; provided, however, that unless otherwise
determined by the Board, an amendment that requires shareholder approval in
order for the Plan to comply with any law, regulation or stock exchange
requirement shall not be effective unless approved by the requisite vote of
shareholders. The Board may at any time and from time to time amend any
outstanding Award in whole or in part. Notwithstanding the foregoing sentence of
this clause (ii), no amendment or modification to or suspension or termination
of the Plan or amendment of any Award shall affect adversely any of the rights
of any Participant, without such Participant’s consent, under any Award
theretofore granted under the Plan.

 

10

 

 

(e) Expiration of Plan. Unless earlier terminated by the Board pursuant to the
provisions of the Plan, the Plan shall expire on the tenth anniversary of the
Effective Date. No Awards shall be granted under the Plan after such expiration
date. The expiration of the Plan shall not affect adversely any of the rights of
any Participant, without such Participant’s consent, under any Award theretofore
granted.

 

(f) Deferrals. The Board shall have the authority to establish such procedures
and programs that it deems appropriate to provide Participants with the ability
to defer receipt of cash, Shares or other property payable with respect to
Awards granted under the Plan.

 

(g) No Rights to Awards; No Shareholder Rights. No Participant shall have any
claim to be granted any Award under the Plan. There is no obligation for
uniformity of treatment among Participants. Except as provided specifically
herein, a Participant or a transferee of an Award shall have no rights as a
shareholder with respect to any shares covered by the Award until the date of
the issuance of a stock certificate to him for such shares.

 

(h) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award shall give any such Participant any rights that are greater than those
of a general creditor of the Trust.

 

(i) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Board shall determine whether cash, other
Awards or other property shall be issued or paid in lieu of such fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.

 

(j) Regulations and Other Approvals.

 

(i)The obligation of the Trust to sell or deliver Shares with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Board.

 

(ii)Each Award is subject to the requirement that, if at any time the Board
determines, in its absolute discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Shares, no such Award shall be granted or payment made or Shares issued, in
whole or in part, unless listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions not acceptable to
the Board.

 

11

 

 

(iii)In the event that the disposition of Shares acquired pursuant to the Plan
is not covered by a then-current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Shares shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Board may require a Participant receiving Shares
pursuant to the Plan, as a condition precedent to receipt of such Shares, to
represent to the Trust in writing that the Shares acquired by such Participant
is acquired for investment only and not with a view to distribution.

 

(iv)The Board may require a Participant receiving Shares pursuant to the Plan,
as a condition precedent to receipt of such Shares, to enter into a shareholder
agreement or “lock-up” agreement in such form as the Board shall determine is
necessary or desirable to further the Trust’s interests.

 

(k) Registration on Form S-8. The Trust shall file with the Securities and
Exchange Commission a registration statement on Form S-8 with respect to the
securities to be offered to Participants under the Plan and shall during the
term of the Plan keep such registration statement effective.

 

(l) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of Maryland without giving effect
to the conflict of laws principles thereof.

 

(m) Section 409A. It is intended that the payments and benefits under the Plan
comply with, or as applicable, constitute a short-term deferral or otherwise be
exempt from, the provisions of Section 409A of the Code. The Plan will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Plan or any Award to fail to satisfy Section 409A
of the Code will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Section 409A of
the Code). To the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Plan
during the six-month period immediately following Participant’s termination of
employment shall instead be paid on the first business day after the date that
is six months following Participant’s termination of employment (or upon
Participant’s death, if earlier).

 

12

 

